DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 24 SEP 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US17/30061, 28 April 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/329,468 and 62/329,479 filed on 29 April 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Applicant has priority for the claimed SEQ ID NO:s present in the provisional applications cited above. Accordingly, the effective filing date (EFD) of the instant application is acknowledged as 29 April 2016. 
Applicant’s Amendments
Applicant's response and amendments, filed 24 SEP 2021, is acknowledged. Claims 1, 11-13, 23, and 47 have been amended. Claims 79-88 are new. Claims 2-4, 7, 9, 10, 14-22, 24-26, 28-46, and 48-78 have been canceled without prejudice or disclaimer. Claims 1, 5-6, 8, 11-13, 23, 27, 47, and 79-88 are pending in this application.
Species Election Withdrawn
Claim 1 is allowable. The restriction requirement between the one or more payload antibody polypeptides comprising an antibody heavy chain, an antibody light chain, and a linker: wherein the one or more payload antibody polypeptides are independently selected from SEQ ID NOs: 3072-3077, 2948-3071, and 3078-3088, as set forth in the Office action mailed on 24 MAY 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11 FEB 2021 is withdrawn in regard to SEQ ID NOs: 3072-3077 as 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment to the claim removing the reference to Table 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejections of claims under 35 U.S.C. 103 are withdrawn in light of applicant’s amendment to the independent base claim 1 which now recites: An adeno associated virus (AAV) particle comprising a capsid and a viral genome, said viral genome comprising at least one inverted terminal repeat (ITR) region and a payload region, said payload region comprising a first nucleic acid segment encoding one or more payload antibody polypeptides which targets Clostridium difficile toxin, wherein said one or more payload antibody polypeptides comprise an antibody heavy chain, an antibody light chain, and a linker: wherein said antibody heavy chain comprises the polypeptide of SEO ID NO: 3072; and wherein said antibody light chain comprises the polypeptide of SEQ ID NO: 3073.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The scope of the currently amended base claim (claim 1) requires the polypeptides of SEQ ID NOS: 3072 and SEQ ID NO: 3073. As cited in the prior Office action filed on 
SEQ ID NO: 3073 is NOT free of the prior art. GURNETT-BANDER (US20130230531A1, publ. 5 SEP 2013; cited in IDS filed 5 JUN 2020) teaches new isolated antibody that specifically binds to C. difficile toxin A or B, or cross reacts with both toxin A and B, comprising antibody polypeptide sequence of SEQ ID NO: 369 that is 100% identical to instant SEQ ID NO: 3073 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3073.rag). However SEQ ID NO: 3072 is found free of the prior art.
In regard to SEQ ID NO: 3072, upon further search and consideration, the closest prior art teaches an RNA encoding an anti-C. difficile toxin antibody polypeptide sequence (specifically, an Actoxumab heavy chain) and is found in FOTIN-MLECZEK (US20200023076A1; see IFW, 4 FEB 2021, file 20210203_230122_us-16-097-446-3072.rapbm, Result 1, SEQ ID NO: 954 which shares 100% identity with the 452 amino acid residues of instant SEQ ID NO: 3072). FOTIN-MLECZEK/US20200023076A1 (published also as WO2017186928) claims priority to PCT/EP2017/060226 filed on 28 APR 2017 which claims priority to EPPCT/EP2016/059711 filed on 29 APR 2016. FOTIN-MLECZEK priority document EPPCT/EP2016/059711 discloses an Actoxumab heavy chain antibody that comprises 449 amino acids, i.e. it is a polypeptide that is deficient by 3 amino acids of the polypeptide disclosed in instant SEQ ID NO: 3072. (See specifically SEQ ID NO: 71 on pp. “59/5161” – “60/5161” found on pp. 507-508 of the WIPO PDF document retrieved from https://patentscope.wipo.int/search/en/ detail.jsf?docId=WO2017186928 (due to size, over 5000 pages, an edited PDF is filed in IFW as an NPL and mailed with this action). In regard to FOTIN-MLECZEK SEQ ID NO: 954, EPPCT/EP2016/059711 filed on 29 APR 2016 discloses SEQ ID NO: 954 as a 657 amino acid 2017/060226 has a sequence listing filed on 11 FEB 2017 that discloses SEQ ID NO: 954 as an Actoxumab heavy chain antibody of 452 amino acids (and is thus different than the SEQ ID NO: 954 in priority document EPPCT/EP2016/059711). It is this SEQ ID NO: 954 from FOTIN-MLECZEK priority document PCT/EP2017/060226 (sequence listing filed on 11 FEB 2017) that shares 100% identity with instant SEQ ID NO: 3072.
The prior art also teaches an anti-C. difficile toxin antibody polypeptide sequence similar to SEQ ID NO: 3072, found in GURNETT-BANDER (US20130230531A1, publ. 5 SEP 2013; cited in IDS filed 5 JUN 2020) as described in the prior Office action. GURNETT-BANDER teaches an antibody polypeptide sequence that targets C. difficile toxin, i.e. SEQ ID NO: 370 that shares 99.6% identity to instant SEQ ID NO: 3072. These two sequences differ by 3 conservative amino acid substitutions; see Result 3 in sequence file 20210203_230120_us-16-097-446-3072.rag in IFW, 4 FEB 2021.
Thus, instant SEQ ID NO: 3072 is found free of the prior art. Furthermore, in regard to the allowable subject matter of the instant invention, FOTIN-MLECZEK (US20200023076A1) is specifically directed to RNA vaccines and does not teach or fairly suggest the instant invention of claim 1: An AAV particle comprising a capsid and a viral genome, wherein said viral genome comprises at least one inverted terminal repeat (ITR) region and a payload region, said payload region comprising a first nucleic acid segment encoding one or more payload antibody polypeptides comprising the polynucleotide of SEQ ID NO: 3072.
Claims 5-6, 8, 11-13, 23, 27, 47, and 79-88 depend on claim 1 and are thus also free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5-6, 8, 11-13, 23, 27, 47, and 79-88 are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633        
                                                                                                                                                                                                                                                                                                                                                                                                   /KEVIN K HILL/Primary Examiner, Art Unit 1633